Citation Nr: 1733421	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  09-05 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin condition (claimed as hair loss), to include androgenetic alopecia and neurodermatitis.


REPRESENTATION

Veteran represented by:	Robert V. Chisolm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 2000 to October 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2010, the Veteran testified before the Board at a Travel Board hearing.  A transcript of this proceeding is associated with the claims file.  The Veterans Law Judge who conducted the 2010 hearing later retired.  As noted in the Board's March 2016 decision, the Veteran was notified accordingly in a November 2013 letter and the Veteran was asked if he wished to have another hearing.  See 38 C.F.R. § 20.707 (2016).  The Veteran did not respond to the letter within 30 days, and adjudication proceeded, resulting in the Board's 2014 decision and remand, as well as the Board's 2016 decision.  In June 2017 correspondence, the Veteran's attorney indicated that the Veteran did not want another hearing.  See Cook v. Snyder, No. 15-0873 (U.S. Court of Appeals for Veterans Claims, Jan. 31, 2017).

In a March 2016 decision, the Board denied entitlement to service connection for alopecia areata.  The Veteran appealed that issue to the United States Court of Appeals for Veterans Claims (Court).  In February 2017, the Court issued an order granting the parties' Joint Motion for Partial Remand (JMPR) to vacate that decision and remanded the case back to the Board for compliance with the JMPR.  As discussed further below, the JMPR instructed the Board to further develop the Veteran's skin condition claim.  Moreover, as discussed further below, the Board has recharacterized the issue on appeal in accordance with the JMPR. 

In June 2017 correspondence, the Veteran's attorney claimed entitlement to service connection for scalp scars.  Although this appeal involves a skin condition, the issue of entitlement to service connection for scalp scars is beyond the scope of the JMPR and distinct from the issue on appeal.  Therefore, this issue is REFERRED to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMPR noted that the parties agreed that vacatur and remand were warranted for further development.  Therefore, the appeal must be remanded for action consistent with the JMPR.  

In March 2016, the Board denied entitlement to service connection for alopecia areata.  The JMPR noted that although VA had characterized the issue on appeal as entitlement to service connection for alopecia areata, the evidence did not show a diagnosis of that condition.  Rather, it noted that the Veteran had other skin diagnoses of androgenetic alopecia and neurodermatitis.  Accordingly, the JMPR provided:

...on remand, the Board should consider whether Appellant's January 30, 2015 diagnosis of neurodermatitis was reasonably encompassed in his claim of entitlement to service connection for hair loss, see Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); or if such a diagnosis reasonably raised an issue of entitlement to service connection for a separate scalp/hair loss disability.  Robinson v. Peake, 21 Vet. App. 545, 552-56 (2008) (the Board is required to address issues raised by either the claimant or the evidence of record).

It is unknown whether the Veteran's diagnosed skin conditions of neurodermatitis and androgenetic alopecia are related.  Therefore, upon remand, a VA examiner should address this medical question.  (As noted above, the Board has recharacterized the issue on the cover page in accordance with the JMPR.) 

Additionally, the JMPR stated that the parties concurred that the Veteran's diagnosis of androgenetic alopecia is a genetic disorder.  Accordingly, the JMPR instructed the Board to develop the claim as a preexisting disability, even though this condition was not noted on his service entrance examination.  Specifically, the JMPR directed the Board to:

...undertake development to determine whether Appellant's androgenic [sic] alopecia clearly and unmistakably pre-existed his service and whether such androgenic [sic] alopecia was aggravated by his service, to include the stress of service...(Jul. 2010 statement), exposure to extreme heat...(Dec. 2010 hearing transcript), or the wearing of helmets...(Oct. 2007 examination)....

A VA medical opinion is necessary to address this aggravation issue. 

Finally, the RO should obtain the Veteran's outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record the Veteran's outstanding VA treatment records from the Bay Pines VA Healthcare System and all associated outpatient clinics since February 2011.

2. Then, ONLY AFTER obtaining the VA outpatient records, obtain an informed VA medical opinion.  The examiner should review the claims file, note such review in the report, and perform any examination and/or testing of the Veteran deemed necessary.  Then, the examiner should answer the following questions: 

a. Is it at least as likely as not that the Veteran's skin diagnosis of androgenetic alopecia was aggravated by service, to include (1) the stress of service, (2) exposure to extreme heat, or (3) the wearing of helmets?  Aggravated in this context means permanently worsened, as opposed to intermittent symptoms or flare-ups during service.

b. Is the Veteran's diagnosis of neurodermatitis related to his diagnosis of androgenetic alopecia?  Please explain why or why not.  

c. If the examiner finds that the Veteran's neurodermatitis existed before service, then answer the following question: Is it at least as likely as not that the Veteran's neurodermatitis was aggravated by service, to include (1) the stress of service, (2) exposure to extreme heat, or (3) the wearing of helmets?  Aggravated in this context means permanently worsened, as opposed to intermittent symptoms or flare-ups during service.

d. If the examiner finds that the Veteran's neurodermatitis did not exist before service, then answer the following question: Is it at least as likely as not that the Veteran's neurodermatitis was a result of an in-service injury or event, to include (1) the stress of service, (2) exposure to extreme heat, or (3) the wearing of helmets?

In answering the questions above, the examiner must note his or her separate consideration of the Veteran's diagnosed skin conditions of androgenetic alopecia and neurodermatitis, respectively.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall explain whether additional information is needed or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. After completing the above and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

